EXHIBIT 1
 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
       COUNTY DEPARTMENT, LAW DIVISION

Steve Foley Cadillac, Inc.
d/b/a Steve Foley Cadillac,
Bentley of Northbrook, Steve
Foley Rolls Royce, Rolls
Royce Motor Cars Chicago;
Napleton’s Auto Werks, Inc.,
d/b/a Napleton’s Audi,
Napleton’s Honda, Napleton
Mercedes Benz; Napleton
6677, Inc. d/b/a Land Rover
Rockford, Jaguar Rockford;            No. 20-L-6774
and Napleton Motor Corp.
d/b/a Napleton Porsche,               Calendar S
Napleton Subaru,
                                      Judge Jerry A. Esrig
           Plaintiffs,

    v.

New York Marine and Gen-
eral Insurance Company,
and Corkill Insurance Agen-
cy, Inc.,

           Defendants.
                           ORDER

   New York Marine and General Insurance Company (“New
York Marine”) moves under 735 ILCS 5/2-615 to dismiss, with
prejudice, the complaint filed by the plaintiffs named above.
For the reasons below, the motion is granted.
                               I.
   A section 2-615 motion to dismiss attacks the sufficiency of
a complaint and raises the question of whether a complaint
states a cause of action upon which relief can be granted. Fox v.
Seiden, 382 Ill. App. 3d 288, 294 (1st Dist. 2008). All well-
pleaded facts must be taken as true and any inferences should
be drawn in favor of the non-movant. 735 ILCS 5/2-615; Ham-
mond v. S.I. Boo, LLC, 386 Ill. App. 3d 906, 908 (1st Dist.
2008). Plaintiffs are not required to prove their case at the
pleading stage; they are merely required to allege sufficient
facts to state all elements which are necessary to constitute
each cause of action in their complaint. Visvardis v. Eric P.
Ferleger, P.C., 375 Ill. App. 3d 719, 724 (1st Dist. 2007). A
section 2-615 motion should not be granted unless no set of
facts could be proved that would entitle the plaintiff to relief.
Beacham v. Walker, 231 Ill. 2d 51, 58 (2008).
                                     II.
    Plaintiffs are Illinois corporations in the business of selling
and repairing automobiles.1 Defendant New York Marine is a
New York company in the business of selling commercial prop-
erty insurance to Illinois businesses such as plaintiffs. Plain-
tiffs are insured by New York Marine under two policies. The
first policy was issued to the first four plaintiffs (“Foley plain-
tiffs”) and the second was issued to the last three plaintiffs
(“Napleton plaintiffs”). The policies provide identical coverage.
   In support of their complaint, plaintiffs allege the following:
    As of March 9, 2020, plaintiffs sustained physical damage to
insured property and business income losses caused by the
COVID-19 pandemic and related governmental orders.2 Specif-
ically, after one of plaintiffs’ executive officers, among others,
became infected with, and spread the COVID-19 virus at plain-
tiffs’ businesses, the presence of COVID-19 virus molecules in
plaintiffs’ insured properties caused direct physical damage to
the air quality, surfaces, personnel, services, and interests of
plaintiffs. Such damage, in conjunction with Governor Pritz-
ker’s Executive Orders, forced plaintiffs to restrict, slowdown,
or cease ordinary business activities, causing (1) a loss of busi-
ness income, (2) a substantial amount of plaintiffs’ labor force
being furloughed, (3) a substantial amount of plaintiffs’ con-
tracts with its labor forces being suspended or cancelled, and
(4) an increase in expenses to continue business operations.
   Plaintiffs claim they are entitled to coverage for their losses
pursuant to the policies issued to them by defendant and bring
three counts for New York Marine’s failure to issue such cover-
age: Count I (Declaratory Judgment), Count II (Breach of

   1 For the purposes of the motion, the court takes as true the well-pleaded

allegations of the complaint to the extent they are not contradicted by any
exhibits attached thereto. Bd. of Managers v. Pasquinelli, Inc., 354 Ill. App.
3d 749, 759 (1st Dist. 2004).
   2 The court takes judicial notice of the COVID-19 pandemic and related

governmental orders issued by Governor J.B. Pritzker.

                                                                            2
Contract), and Count III (Vexatious Misconduct, pursuant to
215 ILCS 5/155). The court first examines Count II.
                               III.
    Under section 2-615, defendant moves to dismiss Count II
(Breach of Contract) on grounds that (1) plaintiffs failed to
allege a “direct physical loss of or damage to covered property”
as required by the policies, and (2) the Virus Exclusion pre-
cludes recovery. The court agrees.
                                A.
    To state a cause of action for breach of contract, plaintiffs
must allege the existence of a valid and enforcea-
ble contract, substantial performance by plaintiffs, breach of
the contract by defendants and resultant injury to plaintiffs.
Oliva v. Amtech Reliable Elevator Co., 366 Ill. App. 3d 148, 152
(2006). Where the contract is one for insurance, the burden is
on the insured to prove that its claim falls within the scope of
the insurance policy’s coverage. Addison Ins. Co. v. Fay, 232 Ill.
2d 446, 453 (2009); St. Michael’s Orthodox Catholic Church v.
Preferred Risk Mut. Ins. Co., 146 Ill. App. 3d 107, 109 (1st Dist.
1986) (“[T]he existence of coverage is an essential element of
the insured’s case, and the insured has the burden of proving
that his loss falls within the terms of his policy.”). The burden
is on the insurer, however, to affirmatively prove that an ex-
clusion in an insurance policy applies. United Nat’l Ins. Co. v.
Faure Bros. Corp., 409 Ill. App. 3d 711, 717 (2011) (citation
omitted).
    Provisions that limit or exclude coverage to the insured
must be construed liberally in favor of the insured and strongly
against the insurer. United States Fire Ins. Co. v. Aetna Life &
Cas., 291 Ill. App. 3d 991, 997 (1997) (citations omitted). None-
theless, insurance contracts are subject to the same rules of
construction as other types of contracts, Int'l Surplus Lines
Ins. Co. v. Pioneer Life Ins. Co., 209 Ill. App. 3d 144, 148 (1990)
(citations omitted). When interpreting such contracts, the court
must not distort the meaning of the policy language to reach a
desired result, nor may the court invent ambiguities where
none exist. Id. Rather, the court must examine the contract as
a whole, give effect to the parties’ intentions, and, if the words
are unambiguous, afford them their plain, ordinary, and popu-
lar meaning. Outboard Marine Corp. v. Liberty Mutual Insur-
ance Co., 154 Ill. 2d 90, 108 (1992) (citations omitted).


                                                                 3
                               B.
    Section A (Coverage) to the Building and Personal Property
Coverage Form attached to the policies provides that New York
Marine will pay for “direct physical loss of or damage to
Covered Property” resulting from any “Covered Cause of
Loss.” See, policies attached as Exhibits A and B to the Mot. to
Dismiss (emphasis added). “Covered Property” includes plain-
tiffs’ buildings, business personal property, and the personal
property of others. Id. “Covered Causes of Loss” is defined by
Section A to the “Causes of Loss Special Form” as “direct
physical loss unless the loss is excluded or limited in this
policy.” Id. (emphasis added).
    While the parties agree that to trigger coverage under the
policies, the insured must allege a “direct physical loss of or
damage to covered property,” the parties disagree as to what
constitutes physical loss or damage to property sufficient to
trigger coverage. At the outset, the Court notes that both par-
ties cite numerous cases from other jurisdictions in their briefs
in support of their arguments. These cases, while not binding,
"are persuasive authority” and are “entitled to respect." Kostal
v. Pinkus Dermatopathology Laboratory, P.C., 357 Ill. App. 3d
381 (2005). Nevertheless, “Illinois courts do not look to the law
of other states where there is relevant Illinois case law availa-
ble.” In re Estate of Walsh, 2012 IL App (2d) 110938, ¶ 45.
   Plaintiffs’ claim of physical loss or damage rests on the fol-
lowing allegation:
      COVID-19 molecules physically infect surfaces,
      remain on infected surfaces for considerable peri-
      ods of time, and can remain on infected surfaces
      for up to four weeks in low temperatures.
Complaint at ¶ 52. In other words, the COVID-19 molecules
rest on a surface and temporarily contaminate it for a finite
period, during and after which the surface remains unchanged.
In this respect, the COVID-19 virus is no different than other
viruses or bacteria which frequently, if not continually, tempo-
rarily contaminate virtually all surfaces. Such viruses and
bacteria present threats of varying degrees to the health of
those who come into contact with those surfaces, although,
undoubtedly, the COVID-19 threat is extraordinary because of
the combination of its lethality and transmissibility.
   As a matter of plain English, such temporary contamination
does not represent physical loss of or damage to property.
                                                               4
“[B]ecause the primary objective in interpreting the provisions
of an insurance policy is to give effect to the parties' intentions,
where a policy provision is clear and unambiguous, its lan-
guage must be taken in its plain, ordinary and popular sense.”
Id. at 303 (2001). Moreover, “the ‘usual and ordinary’ meaning
of a phrase is 'that meaning which the particular language
conveys to the popular mind, to most people, to the average,
ordinary, normal [person], to a reasonable [person], to persons
with usual and ordinary understanding, to a business [per-
son], or to a layperson.'" Travelers Ins. Co. v. Eljer Mfg., Inc.,
197 Ill. 2d 278, 301 (2001), quoting Outboard Marine Corp.,
154 Ill. 2d 90, 116 (1992).
   In Travelers, the Illinois Supreme Court expressly held that
“under the plain meaning of the word, a ‘physical’ injury occurs
when property is altered in appearance, shape, color or in other
material dimension, and does not take place upon the occur-
rence of an economic injury, such as diminution in value.” Id.
at 308. Here, plaintiff does not and cannot allege that its prop-
erty was altered in appearance, shape, color or other material
dimension. Temporary contamination of a surface by bacteria
and viruses appearing naturally in the environment does not
constitute physical damage to that surface within the usual
and ordinary meaning of that phrase. Instead, plaintiff seeks
to recover for diminution of value, loss of use and other eco-
nomic loss as a result of contamination.
    Travelers leaves no doubt that Illinois law requires actual
physical injury to property. Travelers specifically rejected a
Seventh Circuit decision which held that “the term ‘physical
injury’ does not require that the covered property actually be
‘injured’ in a ‘physical’ sense … , but only that the claim-
ants suffered any ‘loss that results from physical contact, phys-
ical linkage’ with the defective … systems.” Id at 303, quoting
Eljer Manufacturing Corp. v. Liberty Mutual Insurance Co.,
972 F.2d 805, 810 (7th Cir. 1982). In Eljer, the Seventh Circuit
held that physical damage to property occurred when a defec-
tive plumbing system was incorporated into a home even
though the system had not yet actually malfunctioned. Travel-
ers expressly rejected this holding. Thus, where the language of
an Illinois comprehensive general liability insurance policy
expressly requires a “physical” injury to trigger coverage, such
language unambiguously contemplates an “alteration” to the
covered property. Id. at 311.


                                                                  5
   Plaintiffs rely on Illinois asbestos cases, including United
States Fid. & Guar. Co. v. Wilkin Insulation Co., 144 Ill. 2d 64
(1991) and Board of Educ. v. International Ins. Co., 308 Ill.
App. 3d 597 (1997). Both of these cases were decided before
Travelers. In rejecting Eljer, Travelers addressed Wilkin and
asbestos as follows:
      We held [in Wilkin] that "asbestos fiber contami-
      nation constitutes physical injury to tangible
      property, i.e., the buildings and their con-
      tents." Although, in the Eljer majority's view, the
      basis of our holding was unclear, we specifically
      explained that the property was "physically" in-
      jured as a result of the presence of toxic asbestos
      fibers within the structures, as "the buildings and
      their contents (e.g., carpets, upholstery, drapes,
      etc.) are virtually contaminated or impregnated
      with asbestos fibers, the presence of which poses a
      serious health hazard to the human occu-
      pants." Thus, this court concluded that "the con-
      tamination of the buildings and their contents"
      due to the continuous release of these toxins con-
      stituted "physical injury" under the policies.
197 Ill. 2d at 305-06, quoting Wilkin, 144 Ill. 2d at 75, 77-78.
    Clearly, like asbestos, COVID-19 represents a serious
health risk; but, unlike asbestos, the COVID-19 virus is not
“released” from components or systems which are a part of
plaintiff’s property. COVID-19 occurs naturally in the envi-
ronment. And, unlike asbestos which continues to contaminate
until it is affirmatively removed or abated, COVID-19 dissi-
pates without intervention. See Compl. ¶ 52. Moreover, there
is no legal duty to remove the COVID-19 virus from the prem-
ises, as there is with friable asbestos. See Board of Education v.
A, C & S, Inc. 131 Ill. 2d 428, 446 (1989).
   To the extent plaintiffs rely on asbestos-related cases, like
Wilkin, to suggest that the Illinois Supreme Court dispensed
with the requirement that a “physical” loss be a tangible alter-
ation to covered property, this is incorrect. First, in Wilkin and
the other asbestos cases, the Illinois courts hold that asbestos
contamination satisfied the “physical injury to tangible proper-
ty” requirement, not that the requirement was eliminated.
Second, Travelers was decided after Wilkin and reiterates the
requirement of an actual physical injury.

                                                                   6
   Finally, in Board of Education, 131 Ill. 2d 428 (1989), the
court cautioned that its holding “should not be construed as an
invitation to bring economic loss contract actions within the
sphere of tort law through the use of some fictional property
damage.” 131 Ill. 2d 428, 445 (1989). In Illinois, the asbestos
holdings have not been extended to cover temporary contami-
nation from bacteria and viruses. To do so would open the door
to an almost infinite array of contamination cases involving
viruses and bacteria. The test for physical injury would no
longer be a tangible impact on property, but rather the degree
of harm to others caused by the contaminant. As a practical
matter, this approach would dispense with a physical injury
requirement in favor of an economic loss approach. This is
precisely contrary to the Supreme Court’s warning in Board of
Education.
    Plaintiffs also cite Posing v. Merit Ins Co., 258 Ill. App. 3d
827, 824 (3rd Dist. 1994), but this case offers no support to
plaintiffs. In Posing, plaintiff, an exterminator, obtained a
declaration that it was entitled to a defense and indemnifica-
tion from its insurer for claims brought by disgruntled custom-
ers, each of whom alleged they were required to repair their
property as a result of termite infestations which the extermi-
nator had failed to control. The appellate court affirmed as to
the exterminator’s entitlement to a defense, but reversed as to
the insurer’s duty to indemnify, finding the trial court’s deter-
mination to be premature. The insurer argued that the exter-
minator had not suffered any physical damage to its property,
but the court focused on the underlying complaints, finding
that “[f]actually, each of the underlying complaints alleges
‘property damage’ in that the subject real estate was partially
destroyed by pest infestation allegedly resulting from Posing's
faulty inspection or treatment.” Id. at 834. In the case at bar,
there is no such destruction of property.
   To the extent plaintiff relies on the Business Income and
Extra Expenses Coverage Form and the Equipment Break-
down Form, its claim fails for the same reason. Each of these
coverages requires physical damage to property.
   The Business Income Form offers coverage for the “actual
loss of Business Income [the insured] sustain[s] due to the
necessary ‘suspension’ of [its] ‘operations’ during the ‘period of
restoration,’” but only where such suspension is “caused by a
direct physical loss of or damage to property at premises.” See,


                                                                7
Exs. A and B. For the reasons stated above, such loss or dam-
age has not been and cannot be alleged.
    Nor do plaintiffs qualify for additional coverage as provided
under Section 5(a) of the Business Income Form (“Civil Author-
ity Provision) which provides as follows:
         When a Covered Cause of Loss causes damage
      to property other than property at the described
      premises, we will pay for the actual loss of Busi-
      ness Income you sustain and necessary Extra Ex-
      pense caused by action of civil authority that
      prohibits access to the described premises, pro-
      vided that both of the following apply:
         (1) Access to the area immediately surrounding
      the damaged property is prohibited by civil au-
      thority as a result of the damage, and the de-
      scribed premises are within that area but are not
      more than one mile from the damaged property;
      and
         (2) The action of civil authority is taken in re-
      sponse to dangerous physical conditions re-
      sulting from the damage or continuation of the
      Covered Cause of Loss that caused the damage...
Id. (emphasis added). Since a “covered cause of loss” requires
“direct physical loss,” as discussed above, plaintiffs fail to meet
this requirement. Moreover, plaintiffs fail to allege a damage
to property other than at the insured premises or that the Civil
Authority limited access to the covered premises as a result of
damage to such other property. Here, to the extent that there
is any limitation on access to the insured premises, it results
from the contamination at the insured premises, not at another
location.
   The Equipment Breakdown Coverage provides that the in-
sured “will pay for direct physical damage to Covered Prop-
erty that is the direct result of an ‘accident.’” Id. As used in
this Additional Coverage, ‘accident’ means a fortuitous event
that causes direct physical damage to ‘covered equipment.’”
Id. For the reasons stated above, plaintiffs have not and can-
not allege direct physical damage.
                                C.
   Finally, defendants argue that even if the plaintiffs alleged
a “direct physical loss of or damage to Covered Property,” the

                                                                 8
Exclusion of Loss due to Virus or Bacteria Endorsement (“Vi-
rus Exclusion”) bars recovery for the losses claimed. As stated
above, the burden is on the insurer to affirmatively prove that
an exclusion in an insurance policy applies. United Nat’l Ins.
Co., 409 Ill. App. 3d 711, 717 (2011) (citation omitted).
    Section B to the Exclusion of Loss due to Virus or Bacteria
Endorsement (“Virus Exclusion”) states that if the insured
claims a loss due to “any virus… that induces or is capable of
inducing physical distress, illness or disease,” New York Ma-
rine will not pay for any loss or damage caused by such virus.
Id. (emphasis added).
   Section A provides:
         The exclusion set forth in Paragraph B. ap-
      plies to all coverage under all forms and en-
      dorsements that comprise this Coverage Part or
      Policy, including but not limited to forms or en-
      dorsements that cover property damage to build-
      ings or personal property and forms or endorse-
      ments that cover business income, extra ex-
      pense or action of civil authority.
Id. (emphasis added). Given the plain language of Sections A
and B, plaintiffs are precluded from recovering for any losses or
damages, tangible or intangible, alleged to be caused by the
presence or harmful effects of a virus. This is true regardless of
the particular policy provision under which the insured pro-
ceeds to obtain coverage. Section E to the exclusion makes this
explicit by stating that the terms of Section B, “or the inap-
plicability of this exclusion to a particular loss, do not serve to
create coverage for any loss that would otherwise be excluded
under this Coverage Part or Policy.” Id.
    First, despite this plain language, plaintiffs argue that the
policies are ambiguous with respect to whether the Virus Ex-
clusion applies to plaintiffs’ damages. The court finds no such
ambiguity. At the risk of repetition, the Virus Exclusion ap-
plies to “all coverage under all forms and endorsements.”
There is nothing remotely ambiguous about this language.
   Second, plaintiffs argue that the Virus Exclusion is not rel-
evant where plaintiffs have alleged, in the alternative, that
their buildings were rendered unusable due to the Executive
Orders which suspended their operations. First, this argument
ignores the obvious fact that the Executive Orders were issued
in response to the virus. Second, plaintiffs fail to identify any

                                                                 9
provision of the policy which affords coverage for any losses
arising out of actions taken by the government absent physical
damage to property.
                               IV.
    Under section 2-615, New York Marine moves to dismiss
Count I (Declaratory Judgment). The essential requirements
of a declaratory judgment action are: (1) a plaintiff with a legal
tangible interest; (2) a defendant having an opposing interest;
and (3) an actual controversy between the parties concerning
such interests. Beahringer v. Page, 204 Ill. 2d 363, 372 (2003)
(emphasis added). In light of the court’s ruling with respect to
Count II (Breach of Contract), plaintiffs do not state a claim for
a declaratory judgment action, as there is not an actual contro-
versy between the parties. The motion is granted.
                               V.
    Under section 2-615, New York Marine moves to dismiss
Count III (Vexatious Conduct, pursuant to 215 ILCS 5/155) on
grounds that where a bona fide dispute concerning the scope
and application coverage exists, or where the underlying claim
is dismissed, sanctions pursuant to section 155 are inappropri-
ate. The court agrees.
    Under 215 ILCS 5/155, a party may recover attorneys’ fees,
costs and sanctions where an insurer has unreasonably de-
layed settling a claim and where that delay is “vexatious and
unreasonable.” Where a bona fide dispute concerning coverage
exists, costs and sanctions pursuant to section 155 are inap-
propriate. Cook v. AAA Life Ins. Co., 2014 IL App (1st) 123700,
¶ 49, citing State Farm Mutual Automobile Insurance Co. v.
Smith, 197 Ill. 2d 369, 380 (2001). Further, where no coverage
is owed under a policy, there can be no finding that the insurer
acted vexatiously or unreasonably with respect to the claim.
Joseph T. Ryerson & Son, Inc. v. Travelers Indem. Co. of Am.,
2020 IL App (1st) 182491, ¶ 48 (citations omitted).
    Where, as here, the court finds that plaintiffs are not enti-
tled to property coverage under the policies on the grounds
alleged, section 155 sanctions are inappropriate. In light of this
court’s above ruling related to Count II (Breach of Contract),
then, the court likewise grants the motion to dismiss Count III.




                                                               10
                              ****

   Based on the foregoing,

    (1)   The section 2-615 motion to dismiss is granted, and
          Counts I, II, and III against New York Marine are
          dismissed with prejudice;

    (2)   The case-management conference set for March 5,
          2021 at 9:00 shall stand as to the pending motion of
          Corkill Insurance Agency, Inc. No appearance is
          necessary.


   Failure to comply may result in dismissal for want of prose-
cution or entry of a default order.


                              ENTERED:



                              _______________________________
                              Honorable Jerry A. Esrig
                              Circuit Judge, Law Division



Dated:    February 19, 2021




                                              Feb 19, 2021




                                                             11
